ORDER
This case came before the court on the state’s motion to vacate a June 27, 1997 Superior Court order dismissing the perjury counts (Counts twenty-three and twenty-four) contained in a twenty-four count indictment against defendants Edward D. DiPrete and his son Dennis.
The state appealed this dismissal order to this court, and on November 3, 1997, we granted a motion to hold the appeal in abeyance pending our opinion in State v. Edward D. DiPrete, et al., No. 97-167-C.A. (DiPrete I), which case involved the state’s prior appeal from the same hearing justice’s dismissal of the first twenty-two counts of this indictment. The motion to vacate is based upon our recent opinion in DiPrete I.
After careful consideration of the motion, we conclude that our resolution of the legal issues raised in DiPrete I constitutes res adjudicata as to the issues raised in the instant appeal.
Accordingly, the motion to vacate is granted. The state’s appeal is sustained. The order of the Superior Court is vacated, and the case is remanded to the Superior Court for trial on the merits.
BOURCIER, J., reasserts his dissent on the issues as expressed by him in DiPrete I.
FLANDERS and GOLDBERG, JJ., recused themselves from participation in this case.
MURRAY and SHEA, JJ., did not participate.